DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previous rejection(s) of the claims have been fully considered and are not found persuasive.  However, due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14-15, 17-19, 22, and 24-31 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967; hereinafter “Simon”) in view Huston et al. (US 2009/0143831; hereinafter “Huston”).
Regarding claim 1, Simon teaches a method of treating a patient exhibiting an inflammatory response associated with a virus, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30; Fig. 6 – element 30); wherein the electrical impulse comprises bursts of 2-20 pulses (e.g. ¶¶ 34 – “1 to 20 pulses per burst”) with the bursts having a frequency of about 5-100 Hz (e.g. ¶¶ 34 – “15-50 Hz”), and wherein each of the pulses has a duration of about 50-1000 microseconds (e.g. ¶¶ 35 – “duration of 10-1000 microseconds”), wherein the electrical impulse is sufficient to inhibit an inflammatory response in the patient (e.g. Abstract, ¶¶ 131, etc.).
Simon discloses a pulse frequency of 3 kHz (e.g. ¶¶ 35 – “frequency between about 1-3000Hz” where 3000 Hz = 3kHz) but fails to expressly disclose a frequency of 5 kHz as claimed.  The examiner notes that the claim language uses the relative term “about” so it is unclear whether the 3 kHz would be considered about 5 kHz.  Nevertheless, the examiner notes that it would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the stimulation parameters of Simon to where each pulse has a frequency of 5 kHz instead of 3 kHz, in order to yield the predictable results of providing the most effective stimulation for the patient.  In addition, the examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Simon teaches the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”) and further that the invention can directly or indirectly stimulate or otherwise modulate nerves that innervate smooth or skeletal muscle, endocrine glands, and organs of the digestive system (e.g. ¶¶ 120).  Therefore, the examiner is of the opinion that the stimulation of Simon would be expected to inhibit an inflammatory response to or associated with a virus of the patient; however, Simon does not expressly disclose the impulse is sufficient to inhibit an inflammatory response to a virus.  In the same field of endeavor, Huston teaches vagal stimulation in order to treat a plurality of viruses (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation technique of Simon to improve the device by treating patient’s suffering from different viruses, as taught by Huston, in order to yield the predictable results of treating a larger range of patients suffering from inflammation from different sources including virus infection. 
Regarding claims 2-3, Simon fails to expressly disclose the virus contains a sensitizing or allergic protein that triggers an inflammatory response in the patient or that the virus is in the coronaviridae family; however, the examiner is of the position that based on the plurality of viruses listed as treatable by Huston (e.g. ¶¶ 86-87), it would have been obvious to one of ordinary skill in the art to apply the same therapy to different viruses, expected to induce inflammation, with a reasonable expectation of success in inhibiting the inflammatory response as they work within the same immunologic pathways.
Regarding claims 4-7, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claims 14-15 and 19, Simon teaches the method further comprising: positioning a contact surface of a housing in contact with the neck of the patient (e.g. Fig. 6, #30); generating an electric current from an energy source within the housing (e.g. ¶¶ 73-74); transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 36, 121-128, 224, etc.).
Regarding claims 17-18, Simon indicates a pulse duration of preferably 200 microseconds (e.g. ¶¶ 34).
Regarding claims 8-11, Simon teaches the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”) and further that the invention can directly or indirectly stimulate or otherwise modulate nerves that innervate smooth or skeletal muscle, endocrine glands, and organs of the digestive system (e.g. ¶¶ 120).  Therefore, the examiner is of the opinion that the stimulation obviated by Simon in view of Goodall above would be expected to reduce acute respiratory distress associated with a virus of the patient; however, Simon does not expressly disclose an electrical impulse sufficient to reduce acute respiratory distress associated with the virus. In the same field of endeavor, Huston teaches the use of vagal stimulation in order to treat a plurality of viruses, including respiratory viruses where treatment would result in reducing respiratory distress (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation technique of Simon to treat acute respiratory viruses, as taught by Huston, in order to yield the predictable results of treating a larger range of patients suffering from inflammation from different sources including acute respiratory distress.
Regarding claim 22, Simon teaches a method for treating a patient infected with a virus, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30; Fig. 6 – element 30); wherein the electrical impulse comprises bursts of pulses (e.g. ¶¶ 34 – “1 to 20 pulses per burst”) and wherein the electrical impulse is sufficient to inhibit release of pro-inflammatory cytokines (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”).
Simon discloses a pulse frequency of 3 kHz (e.g. ¶¶ 35 – “frequency between about 1-3000Hz” where 3000 Hz = 3kHz) but fails to expressly disclose a frequency of 5 kHz as claimed.  The examiner notes that the claim language uses the relative term “about” so it is unclear whether the 3 kHz would be considered about 5 kHz.  Nevertheless, the examiner notes that it would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the stimulation parameters of Simon to where each pulse has a frequency of 5 kHz instead of 3 kHz, in order to yield the predictable results of providing the most effective stimulation for the patient.  In addition, the examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As noted above, Simon teaches the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”) and further that the invention can directly or indirectly stimulate or otherwise modulate nerves that innervate smooth or skeletal muscle, endocrine glands, and organs of the digestive system (e.g. ¶¶ 120).  Therefore, the examiner is of the opinion that the stimulation obviated by Simon in view of Goodall above would be expected to reduce acute respiratory distress associated with a virus of the patient; however, Simon does not expressly disclose an electrical impulse sufficient to reduce acute respiratory distress associated with the virus. In the same field of endeavor, Huston teaches the use of vagal stimulation in order to treat a plurality of viruses, including respiratory viruses where treatment would result in reducing respiratory distress (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation technique of Simon to treat acute respiratory viruses, as taught by Huston, in order to yield the predictable results of treating a larger range of patients suffering from inflammation from different sources including acute respiratory distress.
Regarding claims 24-26, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claims 27-29, Simon teaches the method further comprising: positioning a contact surface of a housing in contact with the neck of the patient (e.g. Fig. 6, #30); generating an electric current from an energy source within the housing (e.g. ¶¶ 73-74); transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 36, 121-128, 224, etc.).
Regarding claims 30-31, Simon teaches the method comprising an electrical impulse comprises bursts of 2-20 pulses with the bursts having a frequency of about 5-100 Hz, and wherein each of the pulses has a duration of about 50-1000 microseconds (e.g. ¶¶ 34). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view Huston, as applied to claim 1 above, further in view of Tracey et al. (USP# 9,662,490).  Simon fails to expressly disclose activating a sympathetic fiber in a splenic nerve to release norepinephrine into a spleen to release acetylcholine.  In the same field of endeavor, Tracey discloses a device which transfers electrical current through the neck of the patient (e.g. Abstract) and further where sympathetic fibers in a splenic nerve are tied into vagal stimulation to release norepinephrine into a spleen to release acetylcholine, in order to properly attenuate TNF (e.g. Cols 5-6, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known technique and similar stimulation scheme and parameter as taught by Tracey, into the stimulation regimen of Simon, combined with Goodall and Tracey, in order to yield the predictable results of providing an expected improvement of attenuation or inhibition of TNF in the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792